Title: To Benjamin Franklin from Leveux, 20 March 1779
From: Leveux, Jacques
To: Franklin, Benjamin


Sir
Calais March 20th 1779.
I have had the honour of writing to you the 8th of this month. Since that time I have taken proper informations about the americans detained here as prisoners. Here inclosed you will find a proper Note of their names, the places they are born in, the Ships they was taken upon & how they came to be in the English Service. The Commissaire de la Marine has sent such a Note to the Ministre de la Marine & as asked his orders about it. I believe those people are true americans, by their saying & by the other people saying. If you will ask for an order for them to be set at Liberty & send it to me I will make a proper use of it. I will glad to know, if I am to give those people any money & how much, for they are quite Naked.
As to Mr Rousseaux which has wrote to you; such person is not to be found here & there is nobody of this name, so that I am not able to give you the wanted information on him.
I remain with Due respects Sir Your most obedient & very humble Servant
Jes Leveux
